Citation Nr: 0215023	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  01-03 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD) prior 
to October 7, 2001, and to an evaluation in excess of 50 
percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active military service from June 1988 to 
March 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
August 2000 and issued to the veteran in September 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied a claim of entitlement to 
an increased evaluation for PTSD, evaluated as 10 percent 
disabling.  The veteran disagreed with that determination in 
October 2000.  After a statement of the case was issued in 
November 2000, the veteran submitted a timely substantive 
appeal in April 2001.  By a subsequent rating decision issued 
in April 2002, the RO increased the evaluation of the 
veteran's PTSD to 50 percent, effective October 7, 2001.  
Because a claim remains in controversy where less than the 
maximum available benefit is awarded, the issue of the 
appropriate evaluation of the veteran's PTSD prior to October 
7, 2001, and the appropriate evaluation after that date, 
remains before the Board on appeal.  AB v. Brown, 6 Vet. App. 
35 (1993).

The veteran's July 2000 request to reopen claims of 
entitlement to service connection for headaches and fatigue 
as due to undiagnosed illness and a claim for service 
connection for a skin disorder as due to undiagnosed illness 
was adjudicated during the pendency of this appeal.  The 
evidence of record does not reflect that the veteran has 
disagreed with the April 2002 rating decision, which was 
issued to the veteran in May 2002, although the time period 
allowed for timely disagreement has not yet expired.  These 
issues are not before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim and all evidence 
necessary for an equitable disposition of the claim addressed 
in this decision has been obtained.

2.  Prior to October 7, 2001, the veteran's service-connected 
PTSD was manifested by sleep disturbances, anger, 
irritability, some difficulty getting along with others, 
occasional intrusive thoughts, especially at work, and a 
Global Assessment of Functioning (GAF) score of 60 to 65.  

3.  From October 7, 2001, the veteran's service-connected 
PTSD is manifested by a brief hospitalization, GAF scores 
ranging from 25 to 65, serious difficulties at work requiring 
a job change, and symptomatology ranging from mild to 
moderate to severe, with periods of illogical speech, 
impaired judgment, and difficulty keeping in contact with 
reality, with gradual improvement and decreased severity of 
symptoms on VA examination in March 2002. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected PTSD, prior to October 7, 2001, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001); 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  The criteria for an evaluation in excess of 50 percent 
evaluation from October 7, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for service-connected post-traumatic 
stress disorder (PTSD) prior to October 7, 2001, and to an 
evaluation in excess of 50 percent from that date.

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of certain 
amendments, not relevant in this case, to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).



In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 189 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim, including the 
requirements for an evaluation in excess of 10 percent, by 
means of the discussions in the August 2000 and April 2002 
rating decisions and the February 2001 and April 2002 
statement and supplemental statement of the case. 

The veteran was specifically advised, by a December 2001 
letter from the RO, and by the April 2002 supplemental 
statement of the case, of the enactment of the VCAA and the 
duty to assist and notify imposed in that enactment.  The 
December 2001 letter advised the veteran of the types of 
evidence he could identify or submit and the types of 
evidence that VA would obtain on his behalf or assist in 
obtaining if identified.  The veteran has not identified any 
additional evidence which might be relevant.  The report of 
the March 2002 VA examination specifically indicates that 
there are no other treating providers or available treatment 
records, as the veteran reported that he had stopped taking 
psychotropic medication.  The veteran has been afforded VA 
examinations.  All identified evidence has been obtained.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
to obtain evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. at 
45,630-31 (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's inpatient and 
outpatient VA clinical records, and private clinical records 
have been submitted.  The evidence does not reference any 
other records that might be relevant.  The veteran's 
statements establish that no other records, such as Social 
Security Administration records, which might be relevant if 
available, are in existence.  As noted above, the veteran has 
indicated that no other treatment records are available.  The 
RO considered the requirements of the VCAA.  The Board finds 
that there would be no possible benefit to remanding this 
case to the RO for further consideration of the requirements 
of the VCAA, nor dies the veteran so contend.  The Board 
finds that the requirements of the VCAA, both as to 
assistance and notification of evidence and assistance, have 
been met.

Factual Background

Historically, the veteran sought service connection for PTSD 
in October 1997, and that claim was granted by a rating 
decision issued in March 1998.  The RO assigned a 10 percent 
evaluation for disability due to PTSD.  A September 1998 
rating continued the 10 percent evaluation.  In July 2000, 
the veteran submitted the current claim for an increased 
evaluation for PTSD, the claim which underlies this appeal. 

The Board notes that, in the Appellant's Brief (Informal 
Hearing Presentation) dated in August 2002, the veteran's 
representative argues that the veteran is seeking an 
increased evaluation for PTSD, evaluated as 10 percent 
disabling effective September 22, 1998, and October 7, 2001.  
It is not clear whether the veteran's representative is 
alleging that the evaluation assigned in September 1998 is 
before the Board on appeal.  As set forth above, this appeal 
comes before the Board following a claim for an increased 
evaluation for PTSD submitted in July 2000.  The Board does 
not have jurisdiction as part of this appeal to examine 
evaluations which were final prior to the July 2000 claim.  
38 U.S.C.A. § 7105.  If the veteran is attempting to raise a 
claim as to any rating decision regarding a claim submitted 
prior to July 2000, that claim must be submitted to the 
agency of local jurisdiction. 
 
On VA examination conducted in August 2000, the veteran 
reported that he lived alone and was single.  He worked as a 
firefighter.  He had maintained his employment for about four 
years, but reported problems at work, especially difficulty 
being around people, and reported difficulty with 
relationships in general.  He reported using alcohol on a 
regular basis, and drinking three times a week to get drunk.  
He had three arrests for driving under the influence of 
alcohol (DUI).  He also reported difficulty sleeping.  He 
reported getting about four hours of sleep per night.  He 
reported having a temper and stated that when he was angry "I 
see red."  He had problems with intrusive thoughts, 
particularly when working accidents or car wrecks.  He felt 
that his superiors were watching him closely and that he was 
not able to perform his work like he used to.  He was not 
psychotic.  His affect was flat.  He was cooperative but not 
spontaneous in conversation.  His speech and language were 
within normal limits.  He made good eye contact.  He was 
clean and neatly dressed.  There was no evidence of mood 
swings.  He denied suicidal thoughts, but reported thoughts 
about hurting other people.  The veteran reported he was not 
receiving any mental health treatment.  He had dropped out of 
treatment the previous year and quit taking Zoloft because it 
was causing side effects.  He also stated that the VA 
treatment site was too far away.  The examiner diagnosed 
alcohol dependence and PTSD and estimated the veteran's 
current GAF score as 60 to 65. 

By a statement submitted in October 2000, the veteran 
disagreed with the 10 percent evaluation continued following 
the August 2000 VA examination.  He indicated that he felt 
his disability should be evaluated as 30 percent disabling.

In a statement submitted in April 2001, the veteran stated 
that he had symptoms of depression, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory loss 
on a daily basis.

May 2001 VA clinical notes reflect that the veteran requested 
VA treatment, stating he wanted to stop drinking.  A follow-
up letter was provided to the veteran in August 2001.

In early October 2001, the veteran requested VA hospital 
admission for PTSD symptoms, which he stated had increased in 
severity following the September 2001 terrorist attacks.  The 
discharge summary of the veteran's October 2001 VA 
hospitalization reflects that a GAF score of 25 was assigned 
for the veteran's functioning on admission.  He presented 
with depressed mood, suicidal ideation, reliving experiences, 
and nightmares.  The veteran reported that he was told to 
seek treatment because his supervisor at the fire department, 
who had been in Vietnam, recognized a worsening of symptoms.  
There was some slight psychomotor slowing.  The veteran was 
cooperative.  His recent and remote memory were fair.  His 
affect was sad and depressed.  Medications were started.  The 
veteran's symptoms improved, suspiciousness decreased, and he 
was able to participate in group therapy.  A GAF score of 60 
was assigned on discharge.  

A private clinical evaluation conducted in December 2001 
reflects that the veteran was experiencing difficulty 
sleeping.  He was having nightmares, intrusive thoughts, and 
recollections which were frightening and which induced 
physiologic responses including rapid pulse rate, accelerated 
breathing, night sweats, hot flashes, cold chills, and 
feelings of impending doomed.  The veteran was unable to 
sleep and unable to relax.  He reported that his depression 
was becoming increasingly severe.  The examiner stated that 
the veteran's depression was evidenced by agitation and 
patterns of isolation.  

The veteran described dreams and nightmares of scud missile 
attacks and dreams about the Highway of Death.  He reported 
he could smell it in his dreams.  He reported that September 
11, 2001 brought back his flashbacks.  He reported waking up 
sweating, shaking, gasping for breath, and in a state of 
panic.  He stated he did not like to think about what 
happened, tried to stay by himself, and tried not to talk 
about it.  He stated he needed a lot of time by himself.  His 
range of affect was restricted to irritability, anger and 
distrust.  He reported difficulty concentrating, drifting in 
and out of conversations, and losing his train of thought and 
forgetting what he started to do or say.

Rorschach testing disclosed that the veteran did not appear 
psychotic but was having difficulty keeping contact with 
reality.  The veteran was casually dressed.  He sat propping 
his head up with his hand.  He was reluctant to talk.  He 
appeared irritable and depressed.  He slumped in his chair.  
He made fair eye contact and appeared anxious and confused.  
His speech was pressured.  It was logical at the outset, but 
became incoherent as the interview progressed.  He reported 
some perceptual abnormalities that could be hallucinations.  
His intellectual functioning appeared to have deteriorated.  
Short-term memory problems were present.  He could remember 
three things immediately, but could recall only one item 15 
minutes later.  He was unable to respond to the phrase, "one 
swallow doesn't make a summer."  His judgment appeared 
impaired.  The examiner concluded that the veteran had 
significant impairment in social, occupational, and family 
functioning and in judgment and mood.  The examiner assigned 
a GAF score of 50.

By a statement submitted in February 2002, the veteran stated 
he was seeking increased compensation for PTSD.  In this 
regard, the veteran complained that he had depression and a 
sleep disorder secondary to PTSD.  

On VA examination conducted in March 2002, the veteran 
reported that he was no longer a firefighter but was now a 
production employee.  He reported tension with his wife 
because his wife wanted him to be around her too much, in his 
view.  He reported that he had not used alcohol since May 
2001 and was attending Alcoholics Anonymous meetings.  He 
reported hearing tank rounds firing and feeling the 
concussions from them when he was going to sleep.  He had 
panic attacks when the fire alarm went off at work.  He 
reported depression and tearfulness since September 11, 2001.  
He made good eye contact.  His speech was goal-directed.  He 
was cognitively intact and his insight and judgment appeared 
good.  He reported that he had stopped taking psychotropic 
medication because of side effects.  The examiner assigned a 
current GAF score of 65.

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, as here, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, the 
criteria in effect when the veteran submitted his July 2000 
claim, a 10 percent rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted when PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or 
mild memory loss (such as forgetting names, directions, 
recent events).  A 50 percent evaluation is warranted when 
PTSD symptomatology causes occupational and social impairment 
with reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
PTSD symptomatology causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, and an 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, or persistent danger of hurting self or 
others.  38 C.F.R. § 4.130.

As defined in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual (DSM-IV), the 
Global Assessment of Functioning (GAF) Scale considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  A GAF 
score of 61 to 70 indicates that the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th. ed. 1994).  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
Id.

A. Claim for evaluation in excess of 10 percent prior to 
October 7, 2001

The evidence reflects that, at the time of the August 2000 VA 
examination, the veteran's PTSD symptoms were, at least in 
the veteran's view, causing some difficulties at work.  The 
assigned GAF score, 60 to 65, suggests that the veteran's 
symptoms were mild.  The VA examination report is consistent 
with the evidence that the veteran was working full-time.  A 
10 percent evaluation is also consistent with the evidence 
that, some time after the August 2000 VA examination but 
prior to October 2001, the veteran was able to establish a 
relationship with a woman, maintain that relationship, and 
get married.  A 10 percent evaluation is also consistent with 
the evidence that the veteran made a decision to stop 
drinking and was able to maintain sobriety from May 2001. 

The evidence does not support an evaluation in excess of 10 
percent prior to October 7, 2001.  There is no clinical 
evidence that the veteran's symptoms were more severe than 
reflected by the assigned GAF score of 60 to 65.  There is no 
evidence that the veteran's symptoms impacted on his 
employment by causing reduced reliability or productivity.  
The preponderance of the evidence is consistent with a 10 
percent evaluation.  

Although there is some evidence that the veteran had episodes 
of irritability or suspiciousness, that evidence is primarily 
prior to the July 2000 claim for an increased evaluation, and 
is of lesser weight in determining the veteran's overall 
disability picture than the August 2000 VA examination and 
the objective evidence reflecting that the veteran formed a 
relationship which led to marriage and stopped drinking.  The 
Board has considered whether the evidence is in equipoise so 
as to create reasonable doubt as to which evaluation is 
appropriate.  However, the preponderance of the evidence is 
against an evaluation in excess of 10 percent.  The 
provisions regarding reasonable doubt do not warrant a more 
favorable determination.  38 U.S.C.A. § 5107(b).

The evidence does not support a referral for consideration of 
an extraschedular evaluation in excess of 10 percent prior to 
October 7, 2001.  38 C.F.R. § 3.321(b).  The veteran was not 
hospitalized for treatment of PTSD during this period.  The 
veteran was not seeking regular treatment or taking 
medication.  There is no evidence of any symptomatology or 
impact on employment that is not encompassed within the 
rating criteria.  In the absence of evidence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

B. Claim for evaluation in excess of 50 percent from October 
7, 2001

The RO has assigned a 50 percent evaluation beginning October 
7, 2001, because that is the date on which the veteran was 
admitted for inpatient VA treatment of PTSD.  The veteran 
reported that his symptoms began increasing following the 
September 11, 2001 attack on the World Trade Center in New 
York City.  The evidence reflects that the veteran's symptoms 
began interfering with his job performance, and a supervisor 
told him to seek evaluation and treatment.  The evidence 
reflects that the veteran's judgment and thinking were 
impaired at the time of his inpatient admission.  Although he 
was not psychotic, and his speech was not grossly illogical, 
so as to meet the criteria for a 70 percent or 100 percent 
evaluation, it was pressured and occasionally illogical at 
the time of his admission in October 2001 and at the time of 
evaluation in December 2001, consistent with the 50 percent 
evaluation which has been assigned. 

The veteran did not have persistent delusions or 
hallucinations, but did report that he could hear tank rounds 
and smell the battlefield with such clarity that these 
episodes were considered hallucinations or close to 
hallucinations by the clinical providers.  However, these 
manifestations were primarily limited to nighttime, and did 
not persist during the day.  Although the veteran's admission 
GAF score was 25 at the time of VA hospital admission in 
October 2001, his GAF score was 60 on discharge.  That 
assessment is consistent with the GAF score of 50 assigned on 
private examination in December 2001. 

However, the veteran's symptoms during this period do not 
meet or approximate the criteria for a schedular 70 percent 
or 100 percent evaluation.  The veteran returned to work 
after the acute exacerbation subsided.  He was not psychotic 
and did not exhibit total occupational and social impairment.  
He continued to live with his wife, to whom he was recently 
married.  The evidence establishes that he did not have 
persistent delusions or hallucinations.  At some points, the 
veteran's judgment was impaired, but at other times, such as 
when the veteran's GAF rose to 50 or 60, the evidence 
establishes that he was functioning with at least fair 
judgment. 

The Board notes that, although the veteran was hospitalized, 
that hospitalization was brief, less than 10 days.  The 
veteran's symptoms did not cause him to loose his job or keep 
him from returning to work, and the veteran was not 
hospitalized again after that brief October 2001 admission.  
Although the veteran's GAF score of 25 at the time of VA 
hospitalization in October 2001 would support a total 
evaluation if the severity of symptoms underlying that score 
continued, the evidence establishes that, in fact, the 
symptoms did not continue at that level of severity.  The 
veteran's GAF score quickly rose, and was 60 at the time of 
hospital discharge in October 2001.  

In December 2001, a GAF score of 50 was assigned.  The 
veteran's GAF score then rose to 65, as of the VA examination 
conducted in March 2002.  The veteran's GAF score was below 
50 only briefly, and has returned to 65, the same GAF score 
noted in August 2000 prior to the exacerbation of symptoms 
medically diagnosed in October 2001.  A GAF score of 65 is 
consistent with a 10 percent evaluation.  However, given that 
the veteran' s GAF score did drop to 25, at least briefly, a 
10 percent evaluation, or a 30 percent evaluation, would not 
be consistent with that severity of symptomatology.  Given 
that the veteran's symptoms stabilized and that his level of 
functioning has allowed him to return to work full-time and 
to continue maintaining his marriage, an evaluation in excess 
of 50 percent would be inconsistent with the veteran's 
functioning during the majority of the evaluation period, as 
GAF scores of 50, 60, or 65 are not consistent with a 70 
percent, or higher (100 percent) evaluation.  

Thus, the preponderance of the evidence is against a finding 
that the veteran met or approximated the criteria for an 
evaluation in excess of 50 percent, even though the veteran 
would have met the criteria for an evaluation in excess of 50 
percent if his symptoms had persisted at the highest noted 
levels of severity.  However, as that symptomatology was 
brief, lasting about three months, the preponderance of the 
evidence is against an evaluation in excess of 50 percent. 

Similarly, the preponderance of the evidence is against an 
extraschedular evaluation.  The veteran's GAF scores of 50 
and 65 do not present an exceptional disability picture.  
Although the veteran was hospitalized, that hospitalization 
was brief, and the veteran returned to employment, although 
as a production employee rather than as a firefighter.  
Certainly, there is evidence that the veteran was unable to 
work for a brief period of time, and there is evidence that 
his PTSD impacted on his industrial function.  However, as 
the veteran continues to work full-time, it would not be 
reasonable for the Board to conclude that the current 
impairment was more severe than reflected by the assigned 50 
percent rating.  

A 50 percent evaluation encompasses recognition that the 
veteran's service-connected disability has greatly reduced 
his industrial capacity.  However, there is no evidence that 
the veteran's symptoms are so exceptional as to render 
application of the schedular standards impractical.  The 
evidence establishes that the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, supra, Floyd, supra. 

The veteran's current level of disability due to PTSD, from 
March 20, 2002, continues to be manifested by sleep 
disturbances, but the veteran is sleeping longer as compared 
to his sleeping patterns at the time of the prior assessment.  
The veteran has changed jobs, but remains employed.  His 
speech patterns, including speed and goal-directedness, have 
improved.  The veteran's judgment and thought processes are 
no longer so impaired.  There is no evidence that he is 
having difficulty maintaining contact with reality.  Although 
he continues to have panic attacks, he no longer reported 
waking up panicked.  

In particular, the GAF score of 65 assigned in March 2002 
weighs against a finding that a 70 percent evaluation is 
warranted.  The 50 percent schedular evaluation assigned 
encompasses the veteran's symptoms of depression, sleep 
disturbance, panic attacks, and industrial and social 
impairment.  There is no evidence that the veteran's 
symptoms, as a whole, since October 7, 2001 present 
exceptional or unusual circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96.  The evidence establishes that the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, supra, Floyd, supra.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to an evaluation in excess of 50 percent 
for PTSD from October 7, 2001.  The provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a higher evaluation.  



ORDER

An evaluation in excess of 10 percent prior to October 7, 
2001 is denied.  
 
An evaluation in excess of 50 percent from October 7, 2002 is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

